 396DECISIONS OF NATIONAL LABOR RELATIONS' BOARDInternationalUnion of Operating Engineers, LocalNo.18and18C,AFL-CIOandTheWagner-Smith Company.Case 9-CD-131February 10, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOnAugust15,1968,theEmployer,TheWagner-Smith Company, filed an amended charge,pursuant to Section 10(k) of the Act, with theRegionalDirectorforRegion 9, alleging, insubstance, that the Respondent, International "UnionofOperating Engineers, Local No. 18 and 18C,AFL-CIO, and its agents, in violation of Section8(b)(4)(D), threatened and coerced employees of theEmployer to engage in a work stoppage at theEmployer'selectricaltransmissiontowerconstruction project, also known as Tower No. 1, attheDayton Power and Light Company's James M.Stuart 'GeneratingStation,Route52,AdamsCounty, Ohio, with the object of forcing or requiringtheEmployer to assign the loading, removal,transportation, and operation of a crane or cranes,telecrane,backhoe,bulldozer,cherrypicker,andendloadertomembersoftheRespondent,InternationalUnion of Operating Engineers, LocalNo. 18 and 18C, AFL-CIO, rather than to membersofthePartytotheDispute,InternationalBrotherhoodofElectricalWorkers,Local71,AFL-CIO, with whom the Employer has a valid andsubsisting contract covering such work.'Thereafter, pursuant to Section 10(k) of the Actand Sections 102.79 and 102.80 of the Board's Rulesand Regulations, Series 7, the Regional Directorinvestigatedthechargesandprovidedforanappropriate hearing upon due notice to the parties.'A hearing was held before Hearing Officer John R.McGill, between August 14 and September 30,1968.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. The rulings of the HearingOfficer made at the hearing are free from prejudicialerror and are hereby affirmed. The Employer, theOperatingEngineers,and the Electricians filedbriefs,which have been duly considered by theBoard.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, the'Section 10(k) of the Actprovides that "Whenever it is charged that anyperson has engaged in an unfair labor practice within the meaning ofparagraph 4(D) of Section 8(b), the Board is empowered and directed tohear and determine the dispute out of which such unfair labor practiceshall have arisen.."The Notice of Hearing describes the work in dispute as covering onlythe loading,removal, transportation,and operation of a single crane at theproject site.At thehearing, however, the parties stipulated that the workin dispute covers the crane and any other equipment the Board deems tobe involved in the erection of Tower No 1 on the project site.174 NLRB No. 65National Labor Relations Board has delegated itspowersinconnectionwiththis , casetoathree-member panel.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERThe Employer, an Ohio corporation with principalofficesatDayton,Ohio, is engaged in theconstruction of high voltage transmission lines forpublicutilities.The Employer annually performsservices valued in excess of $50,000 for such publicutilitiesasCincinnatiGas & Electric Company,Dayton Power & Light Company, and Columbus &Southern Ohio Electric Company, each of whomannuallypurchaseselectricityandothercommoditiesand services valued in excess of$50,000 which are transported to locations withinthe State of Ohio directly from points outside thatState.We find that the Employer is engaged incommerce within the meaning of the Act, and that itwill effectuate the purposes of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDWe find,inaccord with the stipulation of theparties, that the Respondent and the Party to theDisputearelabororganizationsasdefined inSection 2(5) of the Act.III.THEDISPUTEA. The Work in DisputeThe Employer has a prime contract with DaytonPower & Light Company for the construction of apower line, including the erection of transmissiontowers, from Dayton's James M. Stuart GeneratingStation in Adams County, Ohio, near Aberdeen,Ohio, to Trebein, in Greene County, Ohio. Thiswork, which covers some 80 miles and involvesapproximately432 towers is known as theGreene-Stuart line.The instantworkdisputeinvolves solely the erection of Tower No. I on thisline,situatedapproximately200 feet from asubstation in the process of construction, which isnear the Stuart generating station.B. The Basic FactsIn late November or early December 1967, theEmployer moved a Bucyrus Erie 30-B crane ontothe parking lot of the Stuart Power Plant, with theintent of moving it to the Tower No. 1site,forconstruction thereof, if weather permitted.Onorabout January 18, 1968, the Employer'sandtheRespondent's representativesmet to considertheRespondent's demand for the assignment oftheoperationof all equipment to be used bythe INTL. UN. OF OPERATING ENGINEERS. LOC. NO. 18 & 18CEmployer on and off the construction site of theStuartPower Plant. The Employer advised theRespondent that this work had been assigned to itsemployees who were members of the Party to theDispute, in accord with its traditional practice anditscurrent labor contract with the latter. TheRespondent's representative stated that they claimedthework and intended to do it. The meeting,described as amicable, broke up without a resolutionof Respondent's demand.From the time of its arrival at the Stuart parkinglot in the fall of 1967 until May 1968, the Bucyruscrane remained idle. On May 8, 1968, the Employersent itsmechanic, Dick Bradford, to check it out,preparatory tomoving itWhile working on thecrane,Bradfordwas approached by two of theRespondent's members, one of whom was HerbertOtworth, a chief mechanic for another employer notherein involved; the other individualwas notidentified.Otworth approached Bradford and toldhim not to start the Bucyrus crane without amember of the Respondent. Bradford thereupon leftthe site.On May 10, 1968, 2 days later, the Employer senta full crew, including nine workmen and oneforeman, to prepare the crane for removal from theStuart Power Plant construction site to a location 8miles distant on the Greene-Stuart Line. While theywere so engaged Otworth and another of theRespondent'smembers approached the crew andtold them they could not operate the equipmentwithouttheRespondent'smembers.HuestonTurner, a business representative of Local 71 of theParty to the Dispute, who was in the crane crew,advisedOtworth to call the Respondent's hall forfurther instructions.Otworth thereupon left the siteand did so, but according to his testimony wasunabletocontactanyoftheRespondent'srepresentatives at the hall.When he had finishedcalling,headvised some 50 to 60 employees,includingmembersoftheRespondent,theTeamsters, and another local of the Party to theDispute, as to what he had done, and followed themback to the crane site about a half-hour after he hadleft it.After an exchange of words between thecrane crew and this latter group, which includedseveral individuals wearing the Respondent's decalson their clothing, Otworth swung at Turner, andanother of the Respondent's members knocked himunconscious. Following this incident, the crane crewretired from the scene. The crane remained idle untilJune 14, 1968, when it was moved several miles uptheGreene-Stuart line, pursuant to a State Courtinjunction.Clifford Lee Farwell, a business representative forthe Respondent, who was in Cincinnati, Ohio, at thetime of the above described incident, visited thejobsite on the following Monday, May 13, to insurethe return to work of the men in Otworth's group,who he had heard had walked off the job followingthe incident. Farwell testified without contradiction397thatheneveradvisedanymember of theRespondent to engage in a work stoppage, masspicketing, or violence.C. Contentions of the PartiesThe Respondent moves, first, that the instantNotice of Hearing, pursuant to Section 10(k) of theAct, should be quashed, absent evidence that itengaged in unlawful threats and coercion inviolation of Section 8(b)(4)(D) of the Act, in supportof its demand for the work in dispute. Alternatively,theRespondent contends that, should the Boardresolve the work dispute issue on its merits, itshould award the work to the Respondent. TheEmployer and the Party to the Dispute contend thatthe Board should find reasonable cause to believethat the Respondent was in violation of Section8(b)(4)(D) of the Act by reason of its allegedlyillegalconduct in support of its demand for thedisputed work, and that therefore, the Board shoulddetermine the work dispute herein be assigning thedisputed work to the Party to the Dispute.D. Applicability of the StatuteBefore the Board may proceed under Section10(k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated. For Section 10(k) to be applicablein this case, the record must establish reasonablecause to find responsibility of the Respondent forthe conduct complained about. We find, for reasonsset forth below, that this requirement has not beenmet.It is clear that at the January 24 meeting, theRespondent made a legal demand for the work indispute,without threats or coercion; that Otworthwas not a steward for the Respondent nor possessedany otherindiciaof agency status in its behalf;'that the Respondent's representatives were unawareof the work stoppage incident until after itsoccurrence;and that Farwell, the Respondent'srepresentative, when apprised of the incident, tookpromptstepstoassurethereturnoftheRespondent's members involved in the dispute backto their jobs.In these circumstances, we do not believe that therecord as a whole warrants holding the Respondentresponsible therefor. There is no indication that theconductwas instigatedordirectedbytheRespondent or engaged in by agents, officers, orrepresentatives of the Respondent, or that it can beattributed to the Respondent on any theory of'Turner testified that when Otworth approached him on the jobsite onMay 8,he identified himself as the chief steward for the RespondentOtworth and Farwell denied that Otworth was the Respondent's steward.Assuming the truth of Turner's testimony,Otworth's alleged identificationof himself as steward is without probative significance as to hisrepresentativestatus,inviewof the self-declaratory nature of hisstatement.Highway Truck Drivers and Helpers,Local 107 (FoodProducers Council.Inc ),126 NLRB 928, 931, fn 2 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDratificationthereof.Inasmuchasanelementindispensable to our proceeding under Section 10(k)is therefore lacking, we shall grant the Respondent'smotion to quash the Notice of Hearing issued in thisproceeding.4'HighwayTruckDrivers and Helpers,Local 107 (Food ProducersCouncil,Inc.). supra.In view of our decision herein,itbecomes unnecessary to consider thework dispute on its meritsORDEROn the basis of the foregoing findings of fact andconclusions of law, and on the entire record in thiscase, the Board hereby orders that the Notice ofHearing heretofore issued in this proceeding be, andithereby is, quashed.J